DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
All the references in the information disclosure statement (IDS) submitted on 08/25/2021 has been considered, except the reference with cite No.1 (CN 1st Office Action received in application no.201811561074.7 dated May 27,2020) under the NON-PATENTLITERATUREDOCUMENTS, because it is in Chinese without corresponding English translation.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
As per claims 1, 6, 11, and 16, generally, none of the prior art references of record, including, but not limited to: US_20190052436_A1_Desai, US_20200029318_A1_Guo, US_20210297199_A1_Miao, US_20190007974_A1_Nguyen, US_20200059766_A1_Kim, as well as the other references; anticipate, disclose, teach or suggest, alone, or in combination, at the time of the invention, the features as discussed and remarked upon in the prosecution of the current patent application of the inventions as set forth in the claims in this application 
Specifically, prior art Desai discloses a Source vehicle encodes scheduling information and transmits the encoded scheduling information on determined control resources in a message to a destination vehicle. The TB also may be encoded, modulated, and placed on sidelink resources in accordance with the fields of the scheduling information. The TB is transmitted by source vehicle to destination vehicle on the resources indicated by the transmission information of the scheduling information. For example, the TB may be transmitted by source vehicle on a PSSCH in message. In response to message, destination vehicle sends an ACK or a NACK to source vehicle on a message in accordance with parameters included in message. After receiving the ACK/NACK from destination vehicle on the ACK/NACK resources indicated by the scheduling information, source vehicle processes the ACK/NACK. An NACK may indicate that the destination mobile device at least partially did not correctly receive the data packet transmitted by the source mobile device on the transmission resources (e.g., the PSSCH) indicated by the scheduling information (Desai figures 7-10 paragraphs 121-122, 130).
prior art Guo discloses receiving, from a BS, configuration information including resource allocation information for a sidelink and an UL channel, wherein the sidelink is established between the UE and another UE; receiving, from the BS, DCI including sidelink resource allocation information; identifying resources for a HARQ response of the sidelink based on the configuration information and the sidelink resource allocation 
prior art Miao discloses a second UE receives a PSSCH message from a first UE after receiving PSCCH/SCI message. The PSSCH message is sent by the first UE according to the control information of the PSCCH/SCI message. The second UE implements a decoding process on the received PSSCH message. If the decoding is not accomplished, for example the PSSCH message was not received correctly so that the decoding cannot be correctly done, then the second UE transmits a NACK feedback message to the transmitting device, the first UE (Miao figures 11-12, 16, paragraph 166).  
prior art Nguyen discloses a vehicle-to-everything ( V2X) communication system, and method of communication in the V2X communication system is provided. The method includes: selecting, at a first V2X device, a control channel of a control channel resource pool; transmitting, on the selected control channel, sidelink control information (SCI) to a second V2X device; monitoring, at the first V2X device, an SCI acknowledgement (SCI -ACK) resource pool for an SCI -ACK indicator (SCI -ACK-IND) corresponding to the transmitted SCI; and in response to receiving a positive SCI -ACK-IND corresponding to the transmitted SCI, transmitting data to the second V2X device in a data resource pool according to the SCI (Nguyen abstract, figures 7-8).
prior art Kim discloses transmitting, to a V2X receiving terminal, a first V2X signal for a V2X service; receiving, from the V2X receiving terminal, an ACK/NACK for a V2X signal; and, if the NACK is received from the V2X receiving terminal, allocating, for a 
The art of record does not suggest the respective claim combinations together and nor would the respective claim combinations be obvious with: “a first signaling is a last first-type signaling of the K1 first-type signalings in time domain; the first radio signal is used for determining that there is(are) first-type signaling(s) associated to the first time-frequency resource set not having been correctly decoded in a time domain position before the first signaling; or, the first radio signal is used for determining that there is not any first-type signaling associated to the first time-frequency resource set not having been correctly decoded in a time domain position before the first signaling, and at least a bit block scheduled by one of the K1 first-type signaling is not decoded correctly” as stated in independent claim 1, and similar limitations as stated in independent claims 6, 11, and 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIBIN HUANG whose telephone number is (571)270-3695.  The examiner can normally be reached on Monday - Friday 9:30AM - 6:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571)272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/W.H/Examiner, Art Unit 2471                                                                                                                                                                                                        


/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471